Title: To James Madison from Fulwar Skipwith, 7 April 1808
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris, 7 April 1808

I have had the honor to receive your letter of the 19th. of Feby. acknowledging the receipt of my letters of Jany. 17: Feb. 4: Apl. 7: 13 & 24, Sep 25, Octo 3 & 19 1807; leaving consequently unacknowledged the receipt of my other letters preceding of June 5. Augt. 1 & 22d.: Sep: 25th.: Novr.: 17 & 24th. & Decr. 1 & 21: 1806.
I shall in future regulate my conduct strictly in conformity to the tenor of the second paragraph of your Aforesaid letter respecting the Prisoners of war alluded to; though I ought not at the same time to conceal from you the fact of the hardships and inconveniences, which have already resulted & must continue to result from the plan I formerly proposed to Genl. Armstrong not having been carried into effect, which was to cause a personal examination to be made of the situation & merits of the pretentions of each Individual prisoner claiming, as Citizens, the protection & relief of the United States.  The French Government are but too well aware that the usual Certificates of Citizenship are often counterfeited, & when genuine, are often transferred by causualty & by artifice into improper hands; & having discovered that among the prisoners lately released, some of them (lawful prisoners of War & not real American Citizens) had imposed themselves in that way, many innocent Individuals, (fully intitled to the protection of our Government) remain fruitlessly attempting to obtain their liberty.
The situation of Jedediah Snow, whose case is particularly recommended in your letter above mentioned, remains still under embarrasment & peculiar difficulty.  My Colleague, Mr. Vail, in whose District this man continues confined, has assured me that Genl. Armstrong declined making any application in his favor, & even told him (Mr. Vail) that it would not be prudent for him to do it in any direct form; nevertheless I have thought it my duty immediately to comply with your instructions on this head, by making a direct application, a copy of which is enclosed, to the Department of Marine, where I understand the papers of this unfortunate man are.  I shall endeavor to obtain a sight of these papers, & if upon any evidence among them I can support the plea of Snow having left the U.S previous to the law prohibiting all intercourse with the Inhabitants of St. Domingo, I shall, should the compassion of Government for his situation remain unmoved, insist on his being brought to trial.
Under cover of my letter of the 30th. of Octor. last I forwarded a Copy of the Judgment of the Council of Prizes, in the affair of the American Ship Horizon.  I appealed in this Judgment to the Council of State: a copy of the decision lately taken thereon by his Majesty the Emperor I now forward.
I inclose a duplicate of my last to you of the 24th. Ulto. with the list therein mentioned (comprizing one other Case) of the American Vessels captured or sequestered under the decree of his R. & I. M. of the 17th. of Decr.  I have the honor to be with the most respectful regard & consideration, Sir, Your Ob. Huml. Servt.

Fulwar Skipwith

